CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) JUNE 30, 2008 Earnings from continuing operations $ 32,662 $ 60,269 $ 113,994 Income taxes 9,610 16,569 36,535 Earnings from continuing operations before income taxes $ 42,272 $ 76,838 $ 150,529 Fixed charges: Interest, long-term debt $ 11,885 $ 21,260 $ 37,631 Interest, other (including interest on short-term debt) 1,539 3,965 5,875 Amortization of debt expense, premium, net 433 840 1,542 Portion of rentals representative of an interest factor 125 245 499 Total fixed charges $ 13,982 $ 26,310 $ 45,547 Earnings from continuing operations before income taxes $ 42,272 $ 76,838 $ 150,529 Plus:total fixed charges from above 13,982 26,310 45,547 Earnings from continuing operations before income taxes and fixed charges $ 56,254 $ 103,148 $ 196,076 Ratio of earnings to fixed charges 4.02 X 3.92 X 4.30 X
